t c memo united_states tax_court albert m graham and martha a graham petitioners v commissioner of internal revenue respondent docket no filed date w rod stern for petitioners louis b jack and kevin w coy for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners' federal_income_tax and penalties as follows year deficiency dollar_figure big_number big_number penalties sec_6662 sec_6663 -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after trial respondent filed a motion for leave to file amendment to answer asserting increased deficiencies as a result of petitioners’ failure to report dollar_figure for and dollar_figure for and additions to tax under sec_6651 and for failure to timely file their income_tax return and to timely pay the tax shown as due on that return after concessions the issues for decision are whether petitioner2 had unreported income in of dollar_figure as respondent contends or dollar_figure as petitioners contend from the settlement of his claim for attorney’s fees resolution of this issue depends on resolution of the following issues a whether the statute_of_limitations bars assessment of these amounts we hold that it does not b whether petitioners are taxable on dollar_figure petitioners’ children received from the anis recovery fund partnership we hold that they are c whether the fair_market_value of petitioner’ sec_22 percent interest in two parcels of real_property in which petitioners concede that because they had a reasonable_prospect_of_recovery in the dollar_figure embezzlement loss is not deductible in petitioners also concede that they are not entitled to business_expense deductions for and respondent concedes that martha a graham is not liable for the fraud_penalty references to petitioner are to albert m graham jr the partnership owned fractional shares was dollar_figure as petitioners contend or dollar_figure as respondent contends we hold that it had a fair_market_value of dollar_figure whether petitioners had unreported income of dollar_figure for and dollar_figure for we hold that they had unreported income of dollar_figure for and dollar_figure for whether we will grant respondent’s motion to amend the answer and if so whether petitioners are liable for increased deficiencies and additions to tax because of their failure to report a business income of dollar_figure for and dollar_figure for and b distributions from the anis recovery fund partnership consisting of an ordinary_loss of dollar_figure for a capital_gain of dollar_figure for and income of dollar_figure for we will grant respondent’s motion and we conclude that petitioners had unreported income of dollar_figure for and dollar_figure for an ordinary_loss of dollar_figure for a capital_gain of dollar_figure for and income of dollar_figure for whether petitioner is liable for the fraud_penalty under section for and we hold that he is to the extent discussed below whether petitioners are liable for the accuracy-related_penalty for negligence on a portion of the underpayment of their section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure tax for each of the years and that is not due to fraud we hold that they are to the extent discussed below whether petitioners are liable for additions to tax under sec_6651 and for failure to timely file their income_tax return and to pay the tax shown as due on that return we hold that they are in the amounts of dollar_figure and dollar_figure respectively findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners lived in newport beach california when they filed their petition petitioner is an attorney and has practiced law in california since mrs graham was a travel agent during the years in issue petitioners have owned a cabin in big bear california since the early 1970s during the years in issue petitioner had three personal bank accounts one of which was at security first bank in big bear the big bear account donald lewellen lewellen a certified_public_accountant prepared petitioners' income_tax returns for tax years through he prepared their amended return in date b the redlands mortgage and the bogus encumbrances in petitioners were general partners with about a one-third interest in a california general_partnership that owned a 78-unit apartment building in corona california the partnership had used the proceeds of a dollar_figure million loan from redlands federal bank to buy the building by the value of the building had declined substantially and the partnership stopped making payments on the redlands mortgage on date redlands instituted foreclosure proceedings against petitioners and the other partners attorney steven smith smith represented petitioner in that litigation which was settled in date petitioner owed smith legal fees of about dollar_figure for his representation during the redlands litigation petitioner became concerned that he would become personally liable for the unpaid balance of the redlands mortgage donald sieveke sieveke a california attorney who specialized in bankruptcy law and who rented office space from petitioner during some of the years in issue advised petitioner to encumber his assets to avoid having to divest himself of assets if he had to file a petition in bankruptcy in petitioners created bogus promissory notes and deeds of trust to make it appear that their properties were encumbered and to protect their assets from creditors such as redlands federal petitioners executed documents creating a lien relating to his mercedes benz in favor of his friend lee cogan cogan even though he did not owe cogan money a deed_of_trust secured_by their residence in favor of petitioner’s office manager charlene edgar edgar purportedly securing a dollar_figure debt even though petitioners did not owe edgar any money a deed_of_trust secured_by petitioner’s law office building purportedly securing a dollar_figure debt owed to petitioner’s accountant james o’leary o’leary when petitioner owed no money to o’leary and a deed_of_trust in favor of lewellen for dollar_figure when petitioner owed lewellen dollar_figure-dollar_figure in unpaid accounting fees edgar prepared the deeds of trust and sieveke notarized them c petitioner’s law practice organization of petitioner’s law office petitioner was a deputy district attorney in orange county california from to date he has specialized in family law since petitioner was a sole practitioner in santa ana california during the years in issue petitioner’s law office is located in a one-story building that he owns edgar began working as petitioner’s office manager around edgar took over the bookkeeping and accounting for petitioner's law practice in from to early date edgar was responsible for the day-to-day management of the office she was primarily responsible for client billing and banking and she paid accounts_payable recorded cash receipts made bank_deposits paid office expenses and prepared checks for petitioner to sign petitioner’s business bank accounts petitioner had two bank accounts for his law practice a business checking account and a client trust account the checking account was at citizens business bank from january to date washington mutual bank from date to date and union bank from september to date petitioner’s client files and billing records edgar had eight filing cabinets in her office six for ongoing cases one for open billing files and one for closed billing files and receipts she kept two complete hard copy sets of the billing records she filed one set alphabetically by client name and the second set chronologically by month petitioner knew that edgar maintained the billing records in the file cabinets edgar and petitioner reviewed monthly billings legal fees from the anis litigation in nick and patricia anis the anises sued allan stover stover for wrongful termination of mr anis anis petitioner and smith jointly represented the anises petitioner and smith had a contingent_fee agreement with the anises under which petitioner and smith would receive percent of any recovery obtained in their case against stover petitioner and smith agreed to split any fees received in proportion to the hours they each spent on the case petitioner worked dollar_figure percent of the hours on the case and smith worked dollar_figure percent thus the anises smith and petitioner agreed to split any amounts received from the case as follows nick and patricia ani sec_50 percent smith petitioner percent x percent x the stover case went to trial and the jury awarded the anises damages of dollar_figure million in date before the judgment was filed stover and his wife filed a petition in bankruptcy shortly thereafter the parties agreed to reduce the stovers’ liability to dollar_figure in date stover paid dollar_figure to the law offices of steven c smith which smith deposited in his client trust account on date smith paid petitioner dollar_figure hi sec_22 375-percent share of stover's initial payment before making any other_payments the stovers filed a second petition in bankruptcy on date on date the anises filed a proof_of_claim in the stovers' bankruptcy petitioner was listed as a secured creditor in some of the bankruptcy pleadings the anis recovery fund partnership in date smith on behalf of himself the anises and petitioner the anis parties began negotiating a settlement with the stovers’ counsel the anis parties decided to form a partnership to hold property they expected to receive from the stovers the initial draft of the partnership_agreement provided that the partnership would be owned by smith the anises and petitioner in proportion to their interests in the recovery ie the anise sec_50 percent smith percent and petitioner percent in an date letter smith advised the anises and petitioner that any cash received from the stovers would be taxable upon receipt and that they should get a legal opinion as to the tax consequences of the transaction in smith formed the anis recovery fund partnership the anis partnership to negotiate the bankruptcy court settlement with the stovers and to hold certain real_property that the anis parties expected to receive under the settlement smith was the tax_matters_partner for the partnership on date smith wrote to petitioner the anises and marc tow counsel for the anis parties in the bankruptcy court_proceeding smith enclosed the settlement agreement and a proposed anis partnership_agreement for anis and petitioner to sign petitioner told smith that he wanted his name removed from the partnership_agreement and his two children drew and allison graham named as partners smith removed petitioner’s name from the preamble and signature page of the partnership_agreement and listed petitioners’ two children as partners with a combined interest in the partnership of percent petitioner attended partnership meetings smith contacted petitioner not his children regarding partnership decisions and other partnership matters partnership_distributions and correspondence were sent to petitioner’s office petitioner was the only person who made cash contributions to the partnership when there was a cash call on date the anises signed a settlement agreement on behalf of the partnership under the settlement agreement on date the stovers transferred dollar_figure to the smith client trust account a 50-percent interest in the vivienda ranch a 160-acre orchard located in riverside california the riverside property to the anis partnership and a 25-percent interest in a 40-acre farm in kansas to the anis partnership on date smith wrote two checks from his client trust account totaling dollar_figure one check for dollar_figure payable to drew graham and the other check for dollar_figure payable to allison graham the sum of these two checks equaled a 375-percent interest less expenses in the dollar_figure from the stovers on date petitioners’ children cashed the two checks and had them reissued as cashier’s checks payable in the same amounts and to the same payees petitioners’ children gave him the money they received from the anis partnership the anis partnership filed forms u s partnership return of income for tax years through the anis partnership issued schedules k-1 partner’s share of income deductions credits etc for to drew graham and allison graham the schedules k-1 indicated that the partnership had allocated an ordinary_loss of dollar_figure to each in date the partnership sold its interest in the kansas farm and distributed the proceeds to the anis partners petitioner authorized smith to apply his children’ sec_22 percent share dollar_figure from the sale of the kansas farm against the attorney’s fees petitioner owed to smith for representing him in the redlands litigation he told smith the partnership funds being distributed were petitioner’s funds for on schedules k-1 it issued to drew and allison graham the partnership allocated to each of them income of dollar_figure consisting of an ordinary_loss of dollar_figure and a capital_gain of dollar_figure petitioner told smith that he would fully pay his attorney’s fees when the anis partnership sold the riverside property the anis partnership sold the riverside property and received a payment of dollar_figure in date in a letter dated date smith allocated the dollar_figure as follows nick anis dollar_figure al graham dollar_figure tammy smith dollar_figure and steve smith dollar_figure smith applied petitioner’s dollar_figure share of the distribution against the attorney’s fees petitioner owed him smith wrote a check to himself for that amount in date petitioner told smith not to apply any future partnership_distributions to petitioner’s debt to smith escrow on the sale of the partnership’s interest in the riverside property closed on date additional funds were distributed to the partners including checks dated date in the amounts of dollar_figure and dollar_figure both jointly payable to drew and allison graham drew and allison graham endorsed both checks to o’leary o’leary deposited the two checks in his investment account at a g edwards and sons inc o’leary then wrote a dollar_figure check from his merrill lynch cash management account to petitioner and that check was deposited in petitioner’s law firm’s business account and recorded on the books as a loan to petitioner from his children the anis partnership allocated ordinary_income of dollar_figure to drew graham and dollar_figure to allison graham on schedules k-1 issued to them for petitioner’s diversions of business income a diversions of income through edgar petitioner and edgar did not deposit some client payments in the law firm’s business account petitioner sometimes told edgar to cash cashier's checks or other client checks payable to him and to give him the cash he sometimes endorsed client checks to edgar who deposited them in her personal account and wrote a check in an equal amount to petitioner edgar’s checks to petitioner were deposited in his business account but recorded on the books as nontaxable loans petitioner cashed some client checks and deposited some in sieveke’s account instead of depositing them in the business account edgar kept a record of client checks that were not deposited in the business account she and petitioner referred to that record as the secret list the secret list showed the client’s name and the amounts of the payments edgar kept the secret list in the bottom drawer of the credenza in her office petitioner knew it was there edgar occasionally signed blank checks drawn on her personal account and gave them to petitioner before going on vacation in edgar gave petitioner a blank personal check that she had signed and made payable to him he dated the check date and wrote the amount dollar_figure and the notation loan in the memo section he deposited that check in his business account and recorded it on his books as a nontaxable loan when edgar returned from her trip petitioner told her he had written a dollar_figure check on her account he gave her nine client checks totaling dollar_figure that he had endorsed to her to reimburse her edgar deposited those checks in her account on date on date edgar wrote a check to petitioner in the amount of dollar_figure on date a dollar_figure american savings bank cashier’s check payable to petitioner was deposited in edgar’s account instead of petitioner’s business account b askew legal fees in a client mr askew askew owed a substantial amount of legal fees to petitioner when askew filed for bankruptcy sieveke filed a claim in bankruptcy court for petitioner for unpaid attorney’s fees sieveke collected dollar_figure from askew and on date deposited those funds in sieveke’s client trust account instead of depositing the dollar_figure in the law firm’s business account on petitioner’s instructions a sieveke wrote checks to the irs for dollar_figure and to the franchise tax board for dollar_figure to pay petitioner’s personal taxes and b sieveke paid the dollar_figure balance to edgar c other legal fees paid to petitioner and not deposited in the business account in petitioner collected fees totaling dollar_figure dollar_figure dollar_figure dollar_figure from former clients donald arnett arnett angela chen chen and brian markam markam none of these amounts were deposited in petitioner’s business account instead these amounts were deposited in o’leary’s money market account at merrill lynch in in sieveke collected dollar_figure in disputed legal fees from arnett and deposited it in his attorney-client trust account petitioner told sieveke to pay the dollar_figure to o’leary around date petitioner delivered sieveke’s dollar_figure check which contained the notation al graham loan repayment to o'leary o’leary had not lent dollar_figure to petitioner however o’leary deposited the dollar_figure in his money market account at merrill lynch on date several days later petitioner told o’leary to write a dollar_figure check to edgar and a dollar_figure check to petitioner’s interior decorator chen paid legal fees of dollar_figure to petitioner petitioner sent chen’s check to o'leary who deposited it in his merrill lynch account around date attorney john gueren collected dollar_figure in legal fees from markam for legal services rendered by petitioner markam’s payment was delivered to o'leary o’leary deposited it in his merrill lynch account on date from march to date at petitioner’s direction o’leary wrote the following checks totaling dollar_figure from his merrill lynch account date amount payee checks issued on various dates march june sept dollar_figure big_number big_number big_number total dollar_figure charlene edgar interiors drew graham donald lewellen d payment of petitioners’ personal expenses from the business account petitioner sometimes told edgar to pay petitioners’ personal expenses from the law office’s business account and to record them as business_expenses he also sometimes told edgar to pay his personal expenses from her personal account at union bank for example edgar wrote checks to american express to pay petitioner’s wife’s bills best buy for new appliances for petitioner’s big bear cabin interiors for remodeling work done on petitioner’s cabin and big bear glass to buy materials for petitioner’s cabin edgar also wrote a check to union bank of california to buy two cashier’s checks one for dollar_figure payable to the irs and one for dollar_figure payable to the franchise tax board to pay petitioner’s personal tax bills petitioner repaid edgar by checks drawn on the business account and asked her to record those payments as a reimbursement for office supplies edgar wrote checks from her account in totaling dollar_figure payable to petitioner and she also wrote the following checks in to pay petitioner’s personal expenses or to obtain cash for him date amount payee checks issued on various dates dollar_figure dollar_figure april dollar_figure april april dollar_figure dollar_figure april dollar_figure august august dollar_figure dollar_figure august august dollar_figure dollar_figure august albert graham cash american express best buy cash cash union bank interiors bear city glass interiors edgar’s diversion of money without petitioner’s knowledge the parties stipulated that from to without petitioner’s knowledge edgar deposited some unreported client payments in petitioner’s big bear account and wrote checks on that account to pay some of her personal expenses edgar deposited dollar_figure in and dollar_figure in in petitioner’s big bear account in date petitioner discovered that edgar had been depositing client checks in one of his personal bank accounts that she handled for him petitioner told lewellen late in that he thought edgar had embezzled money from his law practice in date petitioner and lewellen went to the bank and obtained a copy of the date statement for petitioner’s business checking account the statement petitioner obtained from the bank showed greater withdrawal and deposit activity and more checks written on the account than did the copy of the date statement that edgar had given to lewellen over the next few months petitioner and lewellen met several times at petitioner's office and at the bank to discuss edgar's actions in date petitioner told police that he believed edgar had embezzled funds from his law practice detective perry francis detective francis of the santa ana police visited petitioner’s office early in date on date petitioner sued edgar in the superior court of orange county california alleging embezzlement conversion fraud breach of fiduciary duty and unjust enrichment edgar was taken away from petitioner’s office by the santa ana police on date a few days after detective francis visited petitioner’s office she did not remove any files from the office at that time and she never returned to the office petitioner fired edgar shortly after february sometime after date petitioner retrieved copies of two altered bank statements from edgar’s computer and he faxed them to the police detective francis did not seize edgar’s computer or make a copy of the computer’s hard drive on date petitioner sued lewellen in the superior court of orange county california for negligence and breach of contract petitioner claimed that lewellen had failed to detect edgar's embezzlement at petitioner’s request detective francis prepared a letter dated date in which he stated that based on his review of available records he thought edgar had embezzled dollar_figure from petitioner in reaching that conclusion detective francis assumed that any payment to one of edgar’s charge accounts was an embezzlement detective francis retired from the santa ana police force on date before the investigation of edgar’s actions was completed after detective francis retired and while the santa ana police criminal investigation of edgar’s embezzlement was ongoing edgar's criminal attorney sent a letter to the orange county district attorney's office alleging that petitioner had used edgar to conceal income and to fraudulently encumber his assets under the direction of assistant district attorney richard welsh welsh the santa ana police investigated edgar’s allegations after the investigation was completed welsh concluded that he did not have enough evidence to file embezzlement charges against edgar results of petitioner’s legal actions against edgar and lewellen as a result of petitioner’s lawsuit against edgar in petitioner obtained a prejudgment attachment in the amount of dollar_figure of edgar’s only significant asset a retirement account at pershing royal alliance as a result edgar filed a petition in bankruptcy in transferred her dollar_figure retirement account to petitioner in and lost three houses in foreclosure lewellen settled the case with petitioner in date and agreed to pay petitioner dollar_figure in d preparation and filing of petitioners’ tax returns petitioners filed income_tax returns for and lewellen prepared the and amended tax returns but not the return lewellen recorded petitioner’s law firm's gross_receipts for and on schedule c profit or loss from business based on the total amount of revenues deposited in the firm's business account and recorded as income in the general ledger under client billings petitioners did not give lewellen the law firm’s accounts_receivable client billings invoices or receipts supporting the law firm’s expenses for and petitioners deducted personal expenses of dollar_figure and dollar_figure respectively as business_expenses on their and tax returns petitioner did not tell lewellen that petitioner or his children had received cash and an interest in two parcels of real_property through the anis partnership in petitioners did not report on their initial or amended return income or loss from the anis partnership or from the date transfer of assets from the stovers petitioners obtained extensions to file their individual_income_tax_return on date and date petitioners estimated that their tax_liability for was dollar_figure which they paid when they requested the first extension petitioner took various documents including the schedules k-1 issued to drew and allison graham for by the anis partnership to lewellen around date so he could prepare petitioners’ return petitioners gave lewellen their quicken records for so lewellen could prepare the schedule c for petitioner’s law practice these included a profit and loss statement dated date a check register report dated date and monthly statements and canceled checks for the business bank account petitioners reported dollar_figure as gross revenue from petitioner's law practice on their original income_tax return lewellen did not include fees totaling dollar_figure that petitioner received from arnett chen and markam in the income reported on petitioners’ return lewellen reported the distributive loss from the partnership on schedule e supplemental income and loss of petitioners’ return and thus petitioners claimed an ordinary_loss of dollar_figure dollar_figure x on their return petitioners signed their return on date they did not tell lewellen that he had erroneously reported on that return an ordinary_loss from the anis partnership petitioners’ return was mailed on date and received by the fresno service_center on date sometime around date petitioner called lewellen and asked him if he had reported that other income petitioner said there was other income that he needed to report on the return that he did not know the amount and that he would get back to lewellen with the exact amount petitioner had not previously told lewellen about the other income during that phone call petitioner asked lewellen to backdate the amended_return to monday date on either the afternoon of petitioner’s phone call to lewellen or the next day petitioner called lewellen’s office and left a message stating the additional_amount of income dollar_figure a c p a on lewellen’s staff prepared an amended return for petitioners on date on which that additional_amount of income from petitioner’s law practice was reported she recorded one hour on her billing sheet for preparing petitioners’ amended_return lewellen did not bill petitioners for preparing their amended_return lewellen signed it on november or petitioners did not correct their reporting of the dollar_figure ordinary_loss on their amended_return petitioners’ signatures on their amended return are dated date petitioners’ amended return was stamped received by the fresno service_center on date petitioners reported gross_receipts of dollar_figure from petitioner’s law practice on their return petitioners did not report any income from the anis partnership on their return the irs received petitioners’ return on date e audit of petitioners’ returns during the audit petitioner told the revenue_agent k c peredo peredo that payments to contractor bill thomas thomas were for building a cabinet for the computer in petitioner’s office however petitioner paid thomas with business checks for remodeling the kitchen of his cabin in big bear during the audit petitioner denied that he had improperly deducted personal expenses as business_expenses for example he said he paid kim sterling for flowers used solely for his office petitioner did not allege in the complaint in the lawsuit he filed against lewellen that lewellen had failed to include client fees of dollar_figure in petitioners’ original return that were used for both his home and office he said edgar had misclassified personal expenses as business_expenses however petitioners improperly deducted dollar_figure of personal expenses as business_expenses in after edgar was fired petitioner incorrectly told peredo that he did not have any books or billing records because edgar had them petitioner incorrectly told peredo that he did not engage in bartering petitioner bartered his services in exchange for services provided by some of his clients for example thomas owed petitioner dollar_figure for petitioner’s representation of thomas in a custody battle with his ex-wife over visitation rights of their son thomas subtracted that amount from the amount petitioner owed him for the kitchen remodeling job f respondent’s bank_deposits analysis the revenue_agent performed a bank_deposits analysis and characterized each of petitioner’s deposits in his business account as taxable or nontaxable petitioner deposited dollar_figure in his law firm's business checking account in included in those deposits were dollar_figure from nontaxable sources as follows a dollar_figure allowed by the revenue_agent in preparing the notice_of_deficiency b dollar_figure in checks from edgar traceable to the funds transferred to her from the dollar_figure deposited in o’leary’s account and c dollar_figure medical reimbursement to martha graham from state farm insurance petitioner deposited dollar_figure in his law firm's business checking account during of which dollar_figure was deposits from a nontaxable source opinion a whether distributable shares issued to petitioners’ children by the anis partnership are taxable to petitioner sec_1 statute_of_limitations respondent assessed tax relating to the anis partnership more than years after petitioners filed their return petitioners contend that assessment of tax on that amount of income is barred by the statute_of_limitations we disagree generally the commissioner must assess tax within years after the date of filing of the return sec_6501 however the 3-year limit does not apply if the underpayment was due to fraud sec_6501 that is the case here see paragraph d-3-a below thus the statute_of_limitations does not bar assessment of tax on the amounts at issue distributed from smith’s client trust account and the fair_market_value of a 375-percent interest in the property of the anis partnership value of a 375-percent interest in the property of the anis partnership we next decide the fair_market_value of a 375-percent interest in the property of the anis partnership a positions of the parties respondent contends that on date the fair_market_value of petitioner’ sec_22 375-percent interest in the anis partnership was dollar_figure consisting of dollar_figure cash and interest in two parcels of real_property having a fair_market_value of dollar_figure calculated as follows dollar_figure dollar_figure ½ interest in the riverside property dollar_figure interest in the kansas farm x graham’s partnership_interest dollar_figure x minority marketability discount dollar_figure per partnership’s balance_sheet petitioners contend that the value of a 375-percent interest in the cash and property received by the anis partnership in was dollar_figure calculated as follows dollar_figure for a cash payment to the partnership cash of dollar_figure received by the partnership time sec_22 percent dollar_figure discounted percent dollar_figure plus dollar_figure for a one-half interest in the riverside property dollar_figure fair_market_value percent interest received by the partnership time sec_22 percent dollar_figure discounted percent dollar_figure plus dollar_figure for a one-fourth interest in the kansas farm dollar_figure fair_market_value for a percent interest received by the partnership time sec_22 percent dollar_figure discounted percent dollar_figure b cash smith distributed dollar_figure in cash to petitioners’ children in which was petitioner’ sec_22 375-percent share of the dollar_figure cash received under the stover bankruptcy settlement petitioners included the cash in calculating the value of a 375-percent interest in the anis partnership to which they applied a 35-percent minority discount however petitioners are taxable on the dollar_figure received by their children because those funds were paid_by smith directly to the children and that amount is not subject_to a minority discount c the riverside property a one-half interest in the riverside property was transferred to the partnership on date based on the book_value for the property shown on the anis partnership’s balance_sheet respondent contends that the value of petitioner’ sec_22 percent interest in the riverside property in was dollar_figure calculated as follows dollar_figure ½ interest in the riverside property x petitioner’s partnership_interest dollar_figure x minority marketability discount dollar_figure per partnership’s balance_sheet based on an appraisal provided by petitioners’ expert witness petitioners contend that the fair_market_value of a one- half interest in the riverside property was dollar_figure calculated as follows dollar_figure ½ interest in the riverside property x petitioner’s partnership_interest dollar_figure x minority discount dollar_figure petitioners’ expert testified that he relied on several comparables within miles of the riverside property and adjusted the value for usability of the property and for the time of the comparable sale he concluded that a 22-percent interest5 in the partnership’s interest in the riverside orchard had a value of dollar_figure petitioners contend that his appraisal is the only credible_evidence of the value of the riverside property petitioners also contend that respondent’s reliance on the partnership’s unsupported estimate of the value of the riverside property is unwarranted because smith testified that the estimated value was not based on an appraisal we disagree first petitioners’ expert’s appraisal was a single page of conclusions with no analysis second the balance sheets attached to the anis partnership returns for stated that the book_value for the riverside property wa sec_5 the 22-percent amount slightly understated petitioner’s interest which wa sec_22 percent dollar_figure dollar_figure for depreciable assets and dollar_figure for land the balance_sheet entries are a reasonable indicator of the fair_market_value of the riverside property on date because they were prepared relatively close in time to when the property was placed in the partnership were made long before the value of the riverside property was in issue and were not made in anticipation of litigation third smith testified that he thought a one-half interest in the riverside property had a fair_market_value of dollar_figure when negotiations between the parties in the stover bankruptcy ended in date smith based his estimate on his visit to the property the documents filed in the stover bankruptcy and his discussions with the anises fourth stover listed a value of dollar_figure for his one-half interest in the riverside property on a bankruptcy schedule he filed in date an owner of property is generally qualified to testify as to the property’s value fed r evid see 679_f2d_431 5th cir estate of dunia v commissioner tcmemo_2004_123 we believe the balance sheets smith’s testimony and the stover bankruptcy schedule which all are in the same range dollar_figure-big_number for a one-half interest in the riverside property are entitled to more weight than petitioners’ expert’s appraisal we conclude that the fair_market_value of the partnership’s one-half interest in the riverside property was dollar_figure and that the fair_market_value of a 375-percent interest in the partnership’s interest in that property after applying a 35-percent discount for marketability was dollar_figure d value of the kansas farm a one-fourth interest in the kansas farm was transferred to the partnership on date the parties stipulated in paragraph of the stipulation of facts that the fair_market_value of a 100-percent interest in the kansas farm on date was dollar_figure respondent contends that stipulation should have stated that the partnership’s 25-percent interest in the kansas farm had a fair_market_value of dollar_figure after trial respondent filed a motion for relief from stipulation on the grounds that due to a scrivener’s error it contains a mutual mistake of fact relating to the value of the kansas farm petitioners contend that there was no mutual mistake and that any mistake was solely respondent’s see 90_tc_315 we agree with petitioners generally a stipulation of fact is binding on the parties and the court is bound to enforce it rule e 87_tc_1451 the draft of stipulation exchanged by the parties stated that the kansas farm had a fair_market_value of dollar_figure there is no evidence that the parties made a mutual mistake thus we will enforce the stipulation and we conclude that the value of a percent interest in the kansas farm was dollar_figure and that the fair_market_value of a 375-percent interest in the kansas farm after applying a 35-percent discount was dollar_figure e conclusion we conclude that the total fair_market_value of petitioner’ sec_22 375-percent interest in the riverside property and the kansas farm was dollar_figure and that the value of petitioner’s interest in the cash and the anis partnership property was dollar_figure b whether petitioners had unreported income in and respondent’s determination that petitioners had unreported income is presumed to be correct and petitioners bear the burden of proving that it is incorrect rule a 290_us_111 thus petitioners have the burden of proving that the commissioner's use of the bank_deposits method is inaccurate for example by showing that the deposits made into their personal bank accounts are not taxable 380_f2d_509 5th cir affg tcmemo_1964_303 335_f2d_671 the burden_of_proof for a factual issue relating to liability for tax may shift to the commissioner under certain circumstances sec_7491 taxpayers bear the burden of proving that they have met the requirements of sec_7491 h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 petitioners do not contend that sec_7491 applies in this case 5th cir 96_tc_858 affd 959_f2d_16 2d cir according to respondent’s bank_deposits analysis petitioners had unreported income of dollar_figure for and dollar_figure for petitioners concede that they had unreported income of dollar_figure for and they do not generally dispute respondent’s use of the bank_deposits method to reconstruct their income for and petitioners contend however that they overreported the gross revenue of petitioner’s law practice for by dollar_figure dollar_figure deposited less nontaxable deposits of dollar_figure dollar_figure dollar_figure originally reported less dollar_figure dollar_figure because in addition to dollar_figure of nontaxable deposits allowed by respondent they had the following nontaxable sources of income in two checks from edgar payable to petitioner dollar_figure check from pershing royal alliance retirement account payable to edgar and endorsed to petitioner dollar_figure check payable to drew graham from mrs graham and deposited in petitioners’ account dollar_figure check payable to allison graham from mrs graham and deposited in petitioners’ account dollar_figure petitioners’ total claimed additional nontaxable sources for dollar_figure we conclude that respondent did not subtract all nontaxable sources of deposits to petitioners’ account specifically we conclude that the two dollar_figure checks written by mrs graham to petitioners’ children and redeposited in petitioners’ account are from nontaxable sources petitioners do not explain why they are not taxable on the two checks from edgar both checks were written by edgar in date and were not included in the dollar_figure deposited in o’leary’s account or reported on petitioners’ amended return petitioner’s testimony that the dollar_figure check from edgar was a loan is unconvincing he testified that he did not intend to repay edgar because he believed that she had stolen money from him petitioners did not prove that the checks from edgar dollar_figure or the retirement account check dollar_figure were from a nontaxable source we conclude that petitioners had unreported income of dollar_figure dollar_figure deposited - dollar_figure nontaxable deposits allowed by respondent - dollar_figure additional nontaxable deposits - dollar_figure reported on return for and dollar_figure for c whether petitioners are liable for increased deficiencies for the years in issue burden_of_proof the commissioner has the burden of proving increased deficiencies and penalties pleaded in the answer rule a thus respondent bears the burden of proving that petitioners are liable for increased deficiencies and penalties due to their failure to report specific items of business income totaling dollar_figure for and dollar_figure for representing client checks and rent checks that edgar diverted to petitioner’s personal big bear bank account and their failure to report distributions from the anis partnership in and petitioners’ unreported income for the years in issue petitioners deducted theft losses based on edgar’s unauthorized use of petitioner’s funds deposited in the big bear account to support their theft_loss deduction petitioners admitted that they had failed to report legal fees and rental income of dollar_figure for and dollar_figure for which had been deposited by edgar in petitioners’ big bear account but not deposited in petitioner’s law firm account recorded in his client billings records or reported on their returns for respondent contends that petitioners are liable for tax on a those amounts and b distributions from the anis partnership consisting of an ordinary_loss of dollar_figure for a capital_gain of dollar_figure for and income of dollar_figure for these amounts were not taken into account in the notice_of_deficiency whether to allow respondent to amend the answer after trial respondent filed a motion for leave to file amendment to answer asserting increased deficiencies and additions to tax as a result of respondent’s allegation that petitioners failed to report dollar_figure for and dollar_figure for the parties may amend their pleadings only by leave of the court and leave shall be given freely when justice so requires rule a a party may move to amend the pleadings to conform to the proof presented at trial rule b prejudice to the other party is the key factor in deciding whether to allow an amendment to the pleadings 98_tc_383 to support their claim for a theft_loss deduction petitioners provided evidence showing that they had not reported certain income we believe they are not prejudiced by respondent’s request that the court also consider that evidence to find increased deficiencies see 67_tc_630 affd 566_f2d_1118 9th cir respondent may amend the pleadings to conform to the proof rule b whether petitioners are liable for increased deficiencies due to their failure to report legal fees and rental income petitioners contend that they are not taxable on unreported legal fees and rental income of dollar_figure for and dollar_figure for because edgar embezzled at least that much from them without petitioners’ knowledge we disagree that petitioners are not taxable on these amounts edgar diverted legal fees and rental checks by depositing them into petitioner’s big bear account petitioner had access to those funds which were commingled with other funds in his big bear account income earned by the taxpayer and deposited into his bank account is taxable to him even if he fails to keeps track of how much money he has in the account see 323_f2d_651 7th cir affg 39_tc_91 petitioner discovered the losses in and he sued edgar and lewellen in the lewellen lawsuit was resolved in and the edgar lawsuit in if a casualty or other event occurs which results in a loss and there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no loss is allowable as a deduction until the tax_year in which the taxpayer can ascertain with reasonable certainty whether reimbursement will be received sec_1 d i d a income_tax regs a reasonable_prospect_of_recovery exists when the taxpayer has a bona_fide claim for reimbursement from a third party and when there is a substantial possibility that such claim will be resolved in the taxpayer’s favor see 61_tc_795 affd 521_f2d_786 4th cir petitioners may not deduct embezzlement losses for any of the years in issue because edgar had a retirement account and three houses in the years in issue and petitioners conceded at trial that they still had a reasonable_prospect_of_recovery in whether petitioners are liable for increased deficiencies due to their failure to report their distributable shares in the anis partnership petitioners contend that they are not taxable on their distributable shares in the anis partnership an ordinary_loss of dollar_figure for a capital_gain of dollar_figure for and income of dollar_figure for because these amounts were not paid for petitioner’s personal services petitioners contend that petitioner gave hi sec_22 375-percent interest in the anis partnership to his children and that the income in dispute was generated by the anis assets and thus is not includable in petitioners’ income we disagree petitioner was the beneficial_owner of and was taxable on these items for the following reasons first petitioner’s interest in the partnership derived from the services he performed in the anis litigation income is taxable to the taxpayer who earns and controls it 281_us_111 second petitioner intended to be a partner in the anis partnership he attended partnership meetings smith contacted petitioner not his children regarding partnership decisions and other partnership matters partnership_distributions and correspondence were sent to petitioner’s office petitioner was the only person who made cash contributions to the partnership when there was a cash call third petitioner controlled the disposition of and benefited from the partnership_distributions for example petitioner owed smith about dollar_figure from his redlands representation and he used the and partnership_distributions dollar_figure from the kansas farm and dollar_figure from the riverside property to reduce his debt to smith in the partnership distributed checks in the amounts of dollar_figure and dollar_figure both jointly payable to petitioners’ children both checks were endorsed to o’leary who deposited them in his investment account o’leary then paid dollar_figure of this money to petitioner as a purported loan from his children and he kept the rest petitioner treated the partnership_distributions as if they were his and he told smith that they were his fourth petitioners reported the partnership loss on their return which is an admission that petitioner and not his children owned the partnership_interest see 412_f2d_800 3d cir affg per curiam t c memo for these reasons we do not recognize petitioner’s transfer of his anis partnership_interest to his children for federal_income_tax purposes 308_us_39 sec_25_2511-2 g gift_tax regs thus petitioners are taxable on the distributions from the anis partnership in and d whether petitioner is liable for the penalty for fraud under sec_6663 background respondent contends that petitioner is liable for the penalty for fraud under sec_6663 for and respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b respondent must establish a petitioner underpaid tax for each year in issue and b some part of the underpayment is due to fraud sec_6653 94_tc_654 92_tc_661 petitioners concede that they underpaid tax for and if respondent shows that any part of an underpayment is due to fraud the entire underpayment is treated as due to fraud unless the taxpayer shows by a preponderance_of_the_evidence that part of the underpayment is not due to fraud sec_6663 fraud is the intentional evasion of a tax believed to be owing 394_f2d_366 5th cir affg tcmemo_1966_81 fraud is never presumed it must be established by affirmative evidence 55_tc_85 the commissioner may prove fraud by circumstantial evidence because direct evidence of the taxpayer's intent is rarely available see 79_tc_995 affd 748_f2d_331 6th cir badges_of_fraud courts have developed several objective indicators or badges_of_fraud 91_tc_874 the following badges_of_fraud are present in this case as to petitioner for the years shown a substantially understating his income by diverting it to his children attorney c p a and office manager b concealing income from petitioners' tax_return_preparer c having false or inadequate books_and_records d creating false legal documents and concealing assets from potential creditors e disguising personal expenses as business_expenses f concealing income through complex series of transactions and nominees and g giving implausible or inconsistent explanations to respondent’s examiner and in court about events during the years in issue a substantially understating income a pattern of substantially underreporting income for several years is strong evidence of fraud 348_us_121 317_us_492 petitioners substantially underreported their income in and petitioner testified that he thought the partnership income was not taxable to him because it was vested in the partnership and not in him and that he thought it was a loan from his children petitioner’s testimony in this regard is not credible petitioners contend that lewellen and smith told petitioner he did not need to report the anis income we disagree petitioners’ claimed reliance on lewellen and smith for failure to report the anis income in is not credible first lewellen did not know about the anis partnership_distributions in second in an date letter to petitioner and the anises smith specifically advised that any cash received from the stovers would be taxable on receipt b concealing income from the taxpayer’s return preparer concealing income from one’s return preparer can be evidence of fraud 781_f2d_1566 11th cir affg tcmemo_1985_63 43_tc_407 modified 44_tc_408 petitioner did not tell lewellen until after lewellen had filed petitioners’ return in date that petitioner had received client fees of dollar_figure in and had arranged to have those fees deposited in o’leary’s account petitioners contend that petitioner told lewellen about the dollar_figure before lewellen prepared their original return and that lewellen was to blame for their failure to report the dollar_figure in income we disagree petitioner did not tell lewellen or give lewellen records showing that petitioner had received the dollar_figure in client fees collected from arnett chen and markham in petitioner had those funds sent to o’leary and did not deposit them in his law firm account petitioner concealed those items from lewellen similarly there is no evidence that petitioner gave lewellen information about or with the exception of the schedules k-1 records of the cash and property distributed by the anis partnership in and petitioner testified that he realized lewellen had not included the dollar_figure of legal fees in petitioners’ income because the figure on the quicken printout matched the figure on the original tax_return petitioner’s claim is implausible because the quicken printout did not include the dollar_figure similarly petitioner did not tell lewellen that dollar_figure and an interest in two parcels of real_property were acquired in by petitioners’ children as partners in the anis partnership in return for services petitioner performed in the anis litigation thus petitioners’ claim that his failure to report that income for was due to his reliance on lewellen’s advice is implausible c having false or inadequate books_and_records petitioner’s quicken records failed to include payments for his services that were listed in the secret list kept by edgar petitioner knew about the secret list the secret list disappeared while it was in petitioner’s control a taxpayer's failure to maintain accurate records or concealment of records may be a badge of fraud 301_f2d_484 5th cir affg tcmemo_1959_172 295_f2d_336 5th cir affg 31_tc_690 75_tc_1 d creating false legal documents and concealing assets from potential creditors backdating or creating false documents may be a badge of fraud see tyrell v commissioner tcmemo_1995_568 smith v commissioner tcmemo_1995_402 affd 116_f3d_492 11th cir savage v commissioner tcmemo_1992_129 concealing assets from potential creditors may be evidence of a taxpayer’s willingness to conceal income from the internal_revenue_service see freidus v commissioner tcmemo_1999_195 mcdonald v commissioner tcmemo_1996_87 affd 114_f3d_1194 9th cir ashdown v commissioner tcmemo_1989_40 gay v commissioner tcmemo_1968_226 see also 37_f3d_1564 10th cir in petitioners created bogus promissory notes and deeds of trust in favor of cogan edgar lewellen and o’leary to make it falsely appear that petitioners’ properties were encumbered and to protect them from potential creditors e disguising personal expenses as business_expenses the practice of claiming personal expenses as business_expenses may be evidence of fraud 262_f2d_809 2d cir affg tcmemo_1957_77 am rolbal corp v commissioner 220_f2d_749 2d cir affg per curiam tcmemo_1954_67 56_tc_982 affd 470_f2d_87 1st cir 42_tc_358 affd 355_f2d_929 6th cir petitioners deducted personal expenses as business_expenses on their and returns such as payments to american express for petitioner’s wife’s bills best buy for new appliances for petitioners’ big bear cabin interiors for remodeling work done on petitioners’ cabin big bear glass to buy materials for petitioners’ cabin and union bank of california to buy two cashier’s checks to pay petitioners’ personal taxes we reject petitioners’ attempt to blame edgar for their deduction of personal expenses as business_expenses because petitioners continued to improperly deduct personal expenses such as payments to their home gardener and to kim sterling for flowers in after edgar left and we believe edgar’s testimony that she did what petitioner told her to do f concealing income through a complex series of transactions and nominees a taxpayer’s use of a complex series of financial transactions and nominees may be evidence of the taxpayer’s attempt to conceal income and remove it from the government’s reach 796_f2d_303 9th cir affg tcmemo_1984_601 petitioner concealed income by having sieveke and john gueren collect attorney’s fees owed to petitioner and delivering them to o’leary who deposited those funds in his money market account and then funneled the funds to edgar and back to petitioner petitioner told edgar he was doing this because he thought he was paying too much tax g giving implausible or inconsistent explanations implausible or inconsistent explanations of behavior by a taxpayer can show fraudulent intent 781_f2d_1566 11th cir affg tcmemo_1985_63 bradford v commissioner supra pincite 363_f2d_151 9th cir affg tcmemo_1963_333 many of petitioner’s explanations of his behavior were implausible or inconsistent petitioner testified inconsistently regarding the distributions from the anis partnership he testified that his children received a dollar_figure distribution in which they lent to him but he thought the money was theirs because they were members of the anis partnership he also testified that any cash that came out of the anis partnership in belonged to him that he didn’t know whether the money was received by himself or his children and that he chose not to be a partner in the partnership only with respect to the parcels of real_property held by the partnership petitioner’s testimony concerning edgar’s computer records was vague and contradictory he testified that he did not print a copy of his billing records for the revenue_agent because she never asked him to do so petitioner could have but did not print copies of the billing records from edgar’s computer for the revenue_agent instead when the revenue_agent asked for his billing records petitioner said he didn’t have any petitioner falsely said that he did not know what records were on edgar’s computer did not know how to use it and never asked anyone for help printing billing records he testified that a computer expert helped him retrieve password-protected documents from edgar’s computer after she was fired petitioner testified that he used edgar’s computer after she was fired but he stated at a deposition in that he would not have been able to point out which computer was hers petitioner testified that he did not know that o’leary was paying money to edgar even though petitioner told o’leary to send money to edgar petitioner incorrectly told the revenue_agent that he had told lewellen about the anis partnership_distribution and lewellen included it in income h conclusion respondent has proven by clear_and_convincing evidence that petitioner underpaid tax due to fraud for and items attributable to fraud the entire underpayment is treated as attributable to fraud except to the extent petitioners establish otherwise sec_6663 marretta v commissioner tcmemo_2004_128 peyton v commissioner tcmemo_2003_146 a omission of anis partnership income in petitioner contends that his failure to include in income for amounts he received from the anis partnership was not due to fraud we disagree petitioner testified that he gave his interest in the anis partnership to his children in to divest himself of assets that could be seized to satisfy his potential liability in the redlands litigation petitioner testified that the dollar_figure he received from his children was a loan however no documentary_evidence supports petitioner’s claim petitioner’s books for do not show deposits of loan proceeds in the amount of dollar_figure or during date when petitioners’ children allegedly lent him the money petitioner does not explain why his children received dollar_figure in cash converted it to cashier’s checks and then purportedly lent it to petitioner we believe petitioner tried to conceal his receipt of attorney’s fees from the anis partnership by diverting them through his children petitioner testified that he did not report the amounts that petitioners’ children received from the anis partnership because lewellen told him it was not income to him petitioner’s claim is unconvincing in view of lewellen’s credible testimony that petitioner did not tell him that petitioner or his children had received cash and an interest in two parcels of real_property through the anis partnership in petitioner has not shown that his failure to include in income for amounts from the anis partnership dollar_figure for settlement of his claim for attorney’s fees was not due to fraud thus petitioner is liable for the addition_to_tax under sec_6663 with respect to the underpayment for attributable to the anis partnership_distributions b income diverted by edgar in and the parties stipulated that edgar deposited dollar_figure in and dollar_figure in in petitioner’s big bear checking account and paid some of her personal expenses from that account and we have found that she did so without his knowledge or consent thus petitioners’ failure to report income of dollar_figure in and dollar_figure in attributable to edgar’s diversion of those funds was not due to fraud c client fees omitted from original return and reported on amended return petitioner admits that client fees of dollar_figure were deposited in o’leary’s account in and were not deposited in petitioner’s law firm account petitioner contends that these fees were sent to o’leary to be invested not to be concealed from respondent petitioner claims that he told lewellen about those fees but lewellen erroneously failed to report them on petitioners’ original return petitioner claims that he and mrs graham signed the amended return on date petitioners point out that lewellen did not charge for his service for preparing the amended return and argue that this suggests that the error was lewellen’s not petitioners’ we disagree lewellen credibly testified that he did not know petitioner had received client fees of dollar_figure in until petitioner telephoned him shortly after the original return was filed he also credibly testified that petitioners’ amended return dated date was prepared several days after that date and backdated at petitioner's request in his lawsuit alleging that lewellen had negligently prepared petitioners’ tax_return petitioner did not refer to the fact that lewellen had not included client fees of dollar_figure in petitioners’ original return petitioner contends that he discovered the omission of the dollar_figure when he looked at a quicken printout of law office income and compared it to his original return several days after mailing that return petitioner’s claim is unconvincing because the parties stipulated and he admitted at trial that the quicken printout he gave to lewellen on date to prepare the return did not include the dollar_figure petitioner contends that the omission of dollar_figure was an innocent oversight and that he had no fraudulent intent regarding his failure to report that income on the original return as shown by the fact that he acted to amend his return to report this amount a few weeks after he filed his original return we disagree petitioner used a complex series of transactions and transfers of funds through several individuals in an attempt to conceal this income both from lewellen and the irs petitioner’s explanations for these transactions are implausible for example his claim that he gave o’leary the dollar_figure to invest for him is belied by the fact that o’leary transferred the funds back to petitioner shortly thereafter we conclude that petitioner fraudulently failed to include the dollar_figure in income on the original return d personal expenses claimed as business deductions petitioners admitted that they improperly deducted personal expenses of dollar_figure in and dollar_figure in as business_expenses on their and tax returns however they contend that they did not fraudulently deduct those expenses petitioners argue that edgar is to blame for the majority of these errors in and point out that the amount of misclassified expenses dropped from dollar_figure in to dollar_figure in when edgar was no longer responsible for petitioner’s see 464_us_386 2_f3d_942 n 9th cir a taxpayer who files a fraudulent return does not purge the fraud by subsequent voluntary disclosure the fraud was committed and the offense completed when the original return was filed business records lewellen credibly testified that he did not know that petitioners improperly deducted personal expenses as business_expenses on their return we reject petitioners’ attempt to shift the blame to edgar for their deduction of personal expenses as business_expenses because petitioners continued to improperly deduct personal expenses such as payments to their home gardener and to kim sterling for flowers in after edgar left e accuracy-related_penalty respondent contends that petitioners are liable for the accuracy-related_penalty for negligence on the portion of the underpayment of their tax for each of the years and that is not due to fraud a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations sec_6662 however sec_6662 does not apply to any portion of an underpayment subject_to the fraud_penalty under sec_6663 id in the case of a joint_return where one spouse is found liable for fraud the accuracy-related_penalty cannot be imposed on the other spouse because imposing the accuracy-related_penalty on the other spouse sec_6663 would result in impermissible stacking zaban v commissioner tcmemo_1997_479 in court proceedings arising in connection with examinations beginning after date sec_7491 places on the commissioner the burden of producing evidence that it is appropriate to impose the accuracy-related_penalty for negligence under sec_6662 sec_7491 applies because the examination of petitioners’ returns for and two of the tax years in issue began after date to meet the burden of production under sec_7491 the commissioner must produce evidence showing that it is appropriate to impose the particular penalty but need not produce evidence relating to defenses such as reasonable_cause or substantial_authority 116_tc_438 h conf rept pincite 1998_3_cb_747 respondent has met the burden of production with respect to the negligence_penalty because the record shows that petitioners knowingly understated their income and claimed improper deductions for personal expenses see snyder v commissioner tcmemo_2001_255 caralan trust v commissioner tcmemo_2001_241 petitioners have not shown that they acted with reasonable_cause or in good_faith they claim that they took reasonable steps to report their income and that the deficiencies were de_minimis we disagree that they acted reasonably to avoid the errors discussed herein and that the negligence_penalty does not apply to errors of this magnitude see sec_6662 f whether petitioners’ forms are valid petitioners’ contentions and background petitioners contend that the form_4868 request for automatic 4-month extension that they filed for is valid because they took reasonable steps to report their income to lewellen he inadvertently failed to include dollar_figure in income for and they corrected that error by filing an amended_return for three weeks after they filed their original return a calendar_year taxpayer generally must file returns by april after the close of the calendar_year sec_6072 the commissioner may grant a reasonable extension of time to file a return sec_6081 a 4-month extension is automatic if a taxpayer timely files a properly prepared form_4868 sec_1_6081-4 and income_tax regs a form_4868 is invalid if the taxpayer fails to properly estimate his or her tax_liability based on information available to the taxpayer when the extension is requested 102_tc_632 92_tc_899 a taxpayer must estimate his or her tax_liability carefully and must make a reasonable attempt to find information on which to base the estimate crocker v commissioner supra the mere fact that a taxpayer underestimates his or her tax_liability does not invalidate a form_4868 or void an automatic_extension id pincite whether petitioners properly estimated their tax petitioners contend that they estimated their tax with reasonable care on form_4868 for petitioners estimated that their tax_liability for was dollar_figure which they paid when they filed their form_4868 this amount was less than one- half of their actual liability they contend that their error in underreporting dollar_figure on their extension request and their original return was attributable to lewellen not to petitioners we disagree lewellen credibly testified that he was unaware that petitioner had received client fees of dollar_figure in until petitioner telephoned him shortly after the original return was filed lewellen did not know that petitioners improperly deducted dollar_figure of personal expenses as business_expenses on their return petitioners’ failure to properly estimate their tax_liability invalidates their extension whether petitioners are liable for an addition_to_tax for failure to timely file and pay under sec_6651 and sec_6651 provides for an addition_to_tax up to percent for failure to timely file federal_income_tax returns sec_6651 provides for an addition_to_tax for failure to pay taxes shown on a return on or before the payment due_date the additions to tax under sec_6651 and do not apply if the failure was due to reasonable_cause and not willful neglect 469_us_241 84_tc_859 81_tc_806 affd without published opinion 767_f2d_931 9th cir respondent bears the burden of production under sec_7491 and the burden of proving whether petitioners are liable for the addition_to_tax for failure to timely file and timely pay because it was first raised in respondent’s answer under rule a petitioners relied on the automatic_extension for as a defense to the addition_to_tax for failure to timely file under sec_6651 reliance on an automatic_extension is not reasonable_cause for a taxpayer's failure to timely file a return or timely pay if the taxpayer failed to properly estimate his or her tax_liability in requesting the extension crocker v commissioner supra pincite we conclude that petitioners are liable for the addition_to_tax under sec_6651 and for to reflect the foregoing and the concessions of the parties decision will be entered under rule
